     Case 2:20-cv-01943-WBS-KJN Document 8 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                        No. 2:20-cv-1943 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18           By an order filed October 1, 2020, plaintiff was ordered to file a properly completed in

19   forma pauperis affidavit or submit the required court filing fees, and was cautioned that failure to

20   do so would result in a recommendation that this action be dismissed. The thirty-day period has

21   now expired, and plaintiff has not responded to the court’s order and has not filed the required

22   documents.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

24   directed to assign a district judge to this case; and

25           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                         1
     Case 2:20-cv-01943-WBS-KJN Document 8 Filed 11/17/20 Page 2 of 2


 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: November 17, 2020

 6

 7

 8
     /perr1943.fifp
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
